Citation Nr: 1639985	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for tinea dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2013 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in November 2013.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected tinea dermatitis was manifested by no worse than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, without systemic therapy or other immunosuppressive drugs required.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for tinea dermatitis have not been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code (DC) 7806 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's increased rating claim on appeal, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within an April 2009 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records and lay statements.  

The Veteran was afforded relevant VA examinations in April 2009, and most recently in December 2013, in accordance with the November 2013 Board remand directives.  The Board finds that the VA examinations and opinions of record are adequate to decide the Veteran's claim on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's service-connected disability in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


III.  Increased Rating - Skin Condition

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's March 2009 claim, or from March 2008 to the present.  

The Veteran seeks an increased disability rating in excess of 10 percent for tinea dermatitis, which is rated under Diagnostic Code (DC) 7806 regarding dermatitis or eczema.  See 38 C.F.R. § 4.118, DC 7806 (2015).  

Under DC 7806, dermatitis or eczema are rated under the specific criteria provided in Code 7806 or as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  

DCs 7801-05 contain rating criteria for burns scars or other scars resulting in disfigurement or functional impairment.  See id., DCs 7801-05 (2015).  

Pursuant to DC 7806, a 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id, DC 7806.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  

Turning to the evidence of record during the relevant temporal period from March 2008 to the present, VA treatment records from April 2009 document that a punch biopsy of the Veteran's right volar forearm resulted in a finding of no focal epidermal necrosis and no evidence of folliculitis.  The Veteran's condition was identified as acute, with minimal inflammation, and a potential differential diagnosis of toxic erythema due to drug reaction.  

Upon VA examination in April 2009, the Veteran reported that his dermatitis started in his right middle finger during active service and had spread to both hands, forearms, and feet.  The VA examiner identified the Veteran's current treatment as oral systemic Lamisil and topical Naftifine HCL, which he noted were neither corticosteroids nor an immunosuppressives, used between one and six weeks in the previous twelve months.  Upon physical examination, the examiner noted fine, dry scaling on the skin of the entire sole, heel, and sides of the Veteran's feet bilaterally, with 0 percent of exposed skin and less than five percent of total body area affected.  Additionally, there was dryness and scaling noted on the palmar aspect of the Veteran's right hand, with greater than five percent but less than twenty percent of  exposed skin and less than five percent of total body affected.  Similarly, there were small papules noted on the base of the right forearm, with zero percent of exposed skin and less than five percent of total body area affected.  The examiner diagnosed tinea of both feet and the right hand, and folliculitis of the right forearm.  The examiner further stated that there was no resulting disfigurement or functional impairment caused by the Veteran's skin condition.  

VA treatment records from October 2009 document the Veteran's history of tinea on both feet and right hand.  The Veteran complained of pruritic dermatitis on his right arm and dry skin on his legs.  It was noted that his tinea was persistent due to inadequate previous treatment.  The Veteran was prescribed with Terbinafine and Naftifine.  

In his November 2009 notice of disagreement (NOD), the Veteran reported that his skin condition had spread throughout his entire body.  

VA treatment records from November 2009 document the Veteran's chronic tinea of the feet (pedis), nails (unguium), and hand (manuum) which had spread onto the kind of his forearm.  The Veteran's reported that it started during active service and had never completely cleared, and that it still involved his feet, right hand, and right forearm.  The examiner diagnosed tinea pedis et unguium et manuum et corporis, with prescribed Terbinafine and Naftifine.  In March 2010, the Veteran complained of eruptions on his face and scalp.  It was noted that his tinea had improved and he was recommended to finish his Terbinafine and continue topical Naftifine.  He was also assessed with seborrheic dermatitis of the face and scalp, which was not an allergic reaction but could be possibly aggravated by his medication.  

The Veteran was most recently afforded an additional VA skin examination in December 2013.  The examiner documented the Veteran's contact dermatitis of the right hand.  The Veteran stated that his right hand was exposed to hydraulic fluid under pressure during active service; since then, it had improved with post-service treatment.  He also described a long history of a bilateral foot skin condition, which he was told was the same infection as that on his right hand.  He additionally reported a bad rash on his face and scalp since about 2007, which had greatly improved with current treatment including Ciclopirox shampoo and cream; he did not report any current treatment for his right arm and hand skin condition.  The examiner noted that none of the Veteran's skin conditions resulted in scarring or disfigurement of the head, face or neck; benign or malignant skin neoplasms (including malignant melanoma); or systemic manifestations.  Upon physical examination, the Veteran's dermatitis was noted to affect none of the exposed areas or total body area.  The examiner concluded that there was no evidence of active service-connected contact dermatitis.  The right hand skin was normal with no exposed areas or total body areas affected.  The examiner noted additional nonservice-connected skin conditions present upon examination, including seborrheic dermatitis of the face affecting less than one percent of total body area and four percent of exposed areas; xerosis with stasis changes of the distal lower extremities affecting eight percent of total body area and zero percent of exposed areas.  There was no current evidence of active tinea of the hands or feet.  

The examiner concluded that there was no evidence of active service-connected contact dermatitis upon examination; moreover, the Veteran's condition had not required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Notably, the examiner stated that the Veteran's service-connected contact dermatitis of his right hand was not the same of his diagnosed tinea dermatitis of the right hand and feet; rather, it was a separate condition caused by tinea infection/dermatophytoses and not the Veteran's in-service exposure to hydraulic fluid.  The examiner acknowledged the prior April 2009 VA examination, which included findings of tinea, which appears to have resulted in additional confusion, given the Veteran's multiple nonservice-connected skin conditions, including other types of dermatitis (the examiner noted that a December 2005 RO decision specifically denied service connection for bilateral foot tinea dermatitis).  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for tinea dermatitis for the entire period on appeal.  

As discussed above, an increased 30 percent disability rating under DC 7806 requires dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Such severity was simply not demonstrated at any time during the appeal period.  

VA treatment records, including the April 2009 and December 2013 VA examinations, simply do not document that the Veteran's service-connected skin condition resulted in affect to 20 to 40 percent of exposed areas or the entire body.  The Board acknowledges the confusion surrounding the Veteran's various service-connected and nonservice-connected skin conditions as discussed in detail by the December 2013 VA examiner.  However, even when affording the Veteran the benefit of the doubt and attributing all of the December 2013 VA examiner's skin findings to a service-connected condition, the Veteran's skin conditions had not manifested to the required severity, as there was no more than nine percent of the total body affected and four percent of exposed areas affected by the Veteran's various conditions present upon examination.  Additionally, there is no evidence that the Veteran's service-connected skin condition required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any period on appeal.  

The Board has also considered whether an increased disability rating in excess of 10 percent is warranted under the rating criteria of DCs 7801-05 ; however, the evidence of record documents that the Veteran's predominant resulting disability was related to his skin condition, rather than disfigurement or scarring resulting in functional impairment.  See 38 C.F.R. § 4.118, DCs 7801-05.  

Based upon the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for tinea dermatitis for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Additional Considerations - Extraschedular/TDIU/SMC

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability rating assigned for the Veteran's service-connected tinea dermatitis is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon affected areas of the body.  Additionally, neither the Veteran nor the appellant has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's tinea dermatitis are considered by the schedular rating assigned.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected tinea dermatitis completely precludes him from securing or following a substantially gainful occupation.  Therefore, a TDIU claim is not raised in the context of the Veteran's appeal.  Similarly, entitlement to special monthly compensation (SMC) is not raised in the context of the Veteran's appeal, as he has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to a service-connected disability for any period on appeal. See 38 U.S.C.A. § 1114(s)  (West 2014).  



ORDER

An increased disability rating in excess of 10 percent for tinea dermatitis is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


